Citation Nr: 0110672	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  98-19 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than March 31, 1994, 
for the grant of service connection for Crohn's Disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1970 to May 1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted service connection 
for Crohn's disease, effective from March 31, 1994.  The 
veteran disagreed with the effective date, arguing that the 
award of service connection should be made effective from the 
date that he filed his original claim for Crohn's disease in 
September 1992. 

This case was previously before the Board in October 31, 
2000, when the Board denied an effective date earlier than 
March 31, 1994, for the grant of service connection for 
Crohn's disease.  However, in March 2001, the Board vacated 
the October 2000 decision, with respect to that earlier 
effective date issue only.  This decision, based on a de novo 
review, will replace the October 31, 2000, decision of the 
Board and will constitute the final decision on the 
appellant's appeal, as it pertains to the effective date 
claim.

In September 2000, a hearing was held in Washington, D.C., 
before the undersigned member of the Board of Veterans' 
Appeals, who is the member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West 1991 & Supp. 2000). 


FINDINGS OF FACT

1.  Following a rating action by the RO in November 1992, the 
veteran was notified in a letter dated November 1992 that his 
claim for service connection for Crohn's disease was denied.

2.  An October 1993 letter from the veteran's wife was 
received within one year of the notification of the November 
1992 rating action of the RO, and may be construed as a 
notice of disagreement with that decision; therefore the 
claim remained open.

3.  The veteran's application for service connection for 
Crohn's disease was received on September 11, 1992.


CONCLUSION OF LAW

The criteria for an effective date of September 11, 1992, for 
an award of service connection for Crohn's disease have been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. §§ 
3.157(b), 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's original claim for service connection for 
Crohn's disease was received by the VA on September 11, 1992.  
The claim was denied in a November 1992 rating decision.  
This decision was predicated on a finding that the record 
disclosed only two complaints of diarrhea and vomiting in 
service, which were diagnosed as acute gastroenteritis; and, 
that this condition resolved without any further problems.  
This decision further indicated that the record showed that 
the veteran's problems with Crohn's disease developed several 
years after his discharge from service, approximately in 
1979, with a firm diagnosis of the disease in January 1980.

In October 1993, the veteran's wife wrote to Senator Strom 
Thurmond seeking help with the claim for Crohn's disease.  
The letter was not signed by the veteran and was forwarded to 
the RO.  The RO wrote that the veteran's claim had been 
denied because there was no link between his acute 
gastroenteritis and Crohn's disease and therefore he would 
have to submit new and material evidence to reopen his claim.  

Thereafter, the veteran, through his accredited 
representative, submitted several items of evidence, received 
at the RO on March 31, 1994, in an attempt to reopen his 
claim.  These include a personal statement by the veteran, 
records of his treatment at the South Carolina Baptist 
Hospital dated in 1974 and 1975, and a selection from a 
medical treatise on Crohn's disease.  The evidence was denied 
as not new and material to reopen the claim in an April 1994 
rating decision.  The veteran filed a notice of disagreement 
with this decision, and following the submission of a 
statement of the case, perfected his appeal to the Board with 
a timely filed VA Form 9, Appeal to Board of Veterans 
Appeals.

A July 1994 letter from a physician at the University of 
South Carolina School of Medicine related the veteran's 
Crohn's disease with his symptoms shown in service.  In 
January 1995, the veteran provided testimony in a personal 
hearing before a hearing officer at the RO.  Submitted at the 
hearing were several selections and excerpts from medical 
treatises relating to Crohn's disease.  

A January 1998 letter from a physician at the VA hospital 
states the veteran had been a patient at the GI clinic for 
many years and had Crohn's disease.  He added that "[i]t is 
not unusual for Crohn's disease to masquerade as 
gastroenteritis, as was the case at the time of diagnosis in 
[the veteran]."

A VA examination was requested and the examiner asked to 
render an opinion on whether the gastritis shown in service 
was related to the veteran's diagnosis of Crohn's disease.  
In a February 1998 examination, the examiner stated that it 
was not unlikely that the initial episodes of gastroenteritis 
suffered by the veteran in the early 1970s were actually 
related or were due to Crohn's disease. 

In June 1998, service connection was granted for Crohn's 
disease, effective March 31, 1994.  In August 1998, the 
veteran wrote the RO claiming that his service connection for 
Crohn's disease should be made effective in 1992, when he 
first put in his claim.  Included with this letter was a copy 
of another letter he claimed he had sent to Senator Strom 
Thurmond dated January 15, 1993, which he further claimed was 
a notice of disagreement with the November 1992 rating 
decision which denied his original claim for service 
connection for Crohn's disease.

In a September 2000 hearing, the veteran testified that he 
wrote the VA in January 1993 regarding his recent denial, but 
the letter was never recorded as having been received.  The 
veteran further testified that following his November 1992 
denial, he received a notice letter and had the intent at 
that time to file an appeal with the denial.  He testified 
that in August 1993, he went into the hospital and stayed 
there through most of October.  When he did not hear back 
from the VA in response to his January 1993 letter, he 
testified that he had his wife write to their Senator for 
help.  The veteran submitted a copy of the letter, dated 
January 1993, at the hearing in which he asked the RO to 
please look again at his claim.

Applicable Law

Unless specifically provided otherwise, the effective date 
for an award of compensation based on an original claim, a 
claim reopened after final adjudication or a claim for 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application thereof.  38 U.S.C.A. § 5110(a).  This statutory 
provision is implemented by regulation which provides that 
the effective date for compensation will be the date of 
receipt of the claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400; see also 38 C.F.R. § 3.4(b)(1) 
(2000) (defining "disability compensation" as basic 
entitlement for a veteran who is disabled as a result of a 
disease or injury incurred in or aggravated in the line of 
duty in active service).

A claim may be either a formal or informal written 
communication "requesting a determination of entitlement, or 
evidencing a belief of entitlement, to a benefit." 38 C.F.R. 
§ 3.1(p) (2000).  An informal claim is any communication 
indicating an intent to apply for one or more benefits.  The 
benefit being sought must be identified.  38 C.F.R. § 3.155.

Analysis

The determinative question in this case is whether there was 
a notice of disagreement filed with the November 1992 denial 
of service connection.  For the following reasons, the Board 
finds that the January 1993 letter constitutes a notice of 
disagreement, and as such the November 1992 rating decision 
never became final.  Therefore, the effective date of the 
award of service connection for Crohn's disease should be the 
date of the appellant's original claim for service 
connection, in September 1992, and not the date of his claim 
to reopen, in March 1994. 

The veteran has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an NOD is not filed within that time.  38 
U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. §§ 3.160(d) 
and 20.302(a) (2000).  The Board notes that the October 1993 
letter from the veteran's wife to Senator Strom Thurmond was 
forwarded to VA within the one year period.  A VA report of 
hospitalization shows that the veteran was hospitalized 
through most of October 1993 undergoing treatment for 
avascular necrosis of both femoral heads secondary to chronic 
steroid use for Crohn's disease.  Further, the veteran has 
testified that because his medical condition and the 
medication he was under at that time, he directed his wife to 
seek assistance with his claim from their Senator.  While the 
regulations generally require that an NOD must be filed by a 
"claimant or his or her representative," 38 C.F.R. 
§ 20.301(a), an exception is made where, as in this case, the 
veteran is under a disability and is unable to file.  In such 
case, an appeal may be filed by a "next friend."  38 C.F.R. 
§ 20.301(b).  

When determining whether a document constitutes an NOD, the 
Court looks at both the actual wording and the context in 
which the communication was written.  Jarvis v. West, 12 Vet. 
App. 559, 561 (1999).  Historically, a valid NOD had to be 
expressed "in terms which can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review" and "the specific determinations with which 
the claimant disagrees must be identified."  38 C.F.R. 
§ 20.201.  The authority for the above regulation was section 
7105 of title 38 of the United States Code, which provides in 
pertinent part: 
(a) Appellate review will be initiated by a notice of 
disagreement [(NOD)] and completed by a substantive 
appeal after a statement of the case is furnished . . . 
(b)(1) . . . [N]otice of disagreement shall be filed 
within one year from the date of mailing of notice of 
the result of initial review or determination.  Such 
notice, and appeals, must be in writing and be filed 
with the activity which entered the determination with 
which disagreement is expressed . . .
Hence, the statutory scheme provides that a veteran has "one 
year from the date of mailing of notice of the result of 
initial review or determination" in which to file an NOD. 38 
U.S.C. § 7105(b)(1).  The statute further provides that if an 
NOD is not filed within one year then the denial is final and 
the claim is to be reopened only upon the presentation of new 
and material evidence.  See 38 U.S.C. §§ 5108, 7105(c); see 
also 38 C.F.R. § 3.156(a) (2000).  

The Court recently described in detail the following 
statutory requirements for an effective NOD: 
The statute provides clearly on its face that appellate 
review is initiated by a "notice of disagreement".  The 
statute specifies the five elements for such an NOD: 
That it must (1) express disagreement with a specific 
determination of the agency of original jurisdiction 
(generally a decision by an RO [hereinafter referred to 
as "RO decision"]) (§ 7105(d)(2)); (2) be filed in 
writing (§ 7105(b)(1), (b)(2)); (3) be filed with the RO 
(§ 7105(b)(1)); (4) be filed within one year after the 
date of mailing of notice of the RO decision (§ 
7105(b)(1)); and (5) be filed by the claimant or the 
claimant's authorized representative (§ 7105(b)(2)).  
The only content requirement is an expression of 
"disagreement" with the decision of the RO. 
Gallegos v. Gober, 14 Vet. App. 50, 54-55 (2000).

Thus, Court invalidated that part of § 20.201 which states 
"and a desire for appellate review," and held that a valid 
NOD need only consist of a writing which expresses 
disagreement with an RO decision  Gallegos v. Gober, 14 Vet. 
App. 50, 57 (2000); 38 C.F.R. § 20.201. 

In this case, the October 1993 letter identifies the veteran, 
explains the veteran's medical condition and why it is felt 
that his condition is related to service, and seeks 
assistance from the Senator.  The veteran's wife wrote that 
"[he] submitted a claim to the [VA] to service connect a 
problem he had while in the Army."  Although the letter does 
not identify any specific determination or express a desire 
for appellate review, the Board finds that it does express a 
disagreement with a decision of the RO which is the only 
content requirement for an effective NOD.  As such, it does 
meet the requirements of a valid NOD.  With a valid notice of 
disagreement filed within the one year period, the November 
1992 rating decision never became final.  38 U.S.C.A. 
§ 7105(b) and (c) (West 1991); 38 C.F.R. § 3.160(d).

Having established that the November 1992 decision was never 
final, the Board looks to the date of receipt of the claim to 
establish the effective date for the grant of service 
connection for Crohn's disease.  The veteran's formal claim 
for service connection for Crohn's disease was received by VA 
on September 11, 1992.  There is no earlier evidence in the 
claims file which can be construed as an intent to apply for 
service connection for Crohn's disease under 38 C.F.R. 
§ 3.155.  The Board notes that the mere presence of medical 
evidence showing treatment for Crohn's disease does not 
establish an intent on the part of the veteran to seek 
service connection for Crohn's disease.  See, e.g., KL v. 
Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. 
App. 33, 35 (1993).  The effective date of the award of 
service connection must therefore be the date of receipt of 
the formal claim to reopen.  38 C.F.R. § 3.400(r).



ORDER

An effective date of September 11, 1992, for the grant of 
service connection for Crohn's disease is granted.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

